 

Exhibit 10.44

 

BONUS AGREEMENT

 

155 East Tropicana LLC, dba Hooters Casino Hotel and Deborah J. Pierce, CFO
hereby agree to a one time bonus in connection with the Purchase Agreement
between Hedwigs Las Vegas Top Tier, LLC (“Hedwigs”) and 155 East Tropicana,
LLC.  This agreement does not modify, amend or supersede the Change of Control
Agreement dated March 23, 2007 or the employment agreement dated January 2005
between the same parties.

 

In recognition of the additional work involved with assisting with the due
diligence, negotiation of the casino lease agreement, and other duties connected
with the Purchase Agreement, the Company agrees to award Deborah J. Pierce a
bonus of $40,000 at the time that the land, building, and non-gaming assets of
the Company are transferred to Hedwigs or its affiliates.  If the Purchase
Agreement is cancelled and the aforementioned transaction is not consummated,
Deborah Pierce will be awarded a reduced bonus of $20,000 in compensation for
her efforts.

 

The Company may terminate this agreement and all of its obligations hereunder
upon occurrence of any of the following events: Deborah Pierce’s (a) material
breach of this Agreement; (b) failure or inability to perform her duties within
expectations oh the company; (c) conviction of a felony or any other crime
involving moral turpitude or dishonesty which, in the good opinion of the
Company, would impair her ability to perform her duties or the business
reputation of the Company; her failure or refusal to comply with the policies,
standards or regulations of the Company; her unauthorized disclosure of trade
secrets and/or other confidential business information  of the Company;
(f) breach of her duty of loyalty; (g) act of fraud, misrepresentation, theft or
embezzlement or misappropriation of assets of the Company; or (h) failure to
secure and/or maintain her required licenses by governmental agencies with
jurisdiction over the business of the Company.

 

Deborah J. Pierce

 

 

155 East Tropicana LLC

 

 

 

 

By:

/s/ Deborah J. Pierce

 

 

By:

/s/ Michael J. Hessling

 

 

 

 

Dated: November 19, 2007

 

 

Title: President

 

 

 

Dated: November 19, 2007

 

--------------------------------------------------------------------------------

 

 